BAKER, Judge,
dissenting.
Our supreme court has previously stated: It is a cardinal rule of criminal justice, however, that penal statutes are to be strictly construed against the state and that ambiguities therein are to be resolved in favor of the accused. Utley v. State, (1972) 258 Ind. 443, 281 N.E.2d 888; Coleman v. State, (1970) 253 Ind. 627, 256 N.E.2d 389; Zwick v. State, (1968) 250 Ind. 302, 236 N.E.2d 26; State v. Gilbert (1966), 247 Ind. 544, 219 N.E.2d 892; Hutcherson v. State, (1978) Ind. App., 382 N.E.2d 983; Rose v. State, (1976) 168 Ind. App. 674, 345 N.E.2d 257.
Pennington v. State (1981), Ind., 426 N.E.2d 408, 410. The author of the majority has himself noted the applicability of this rule in Gore v. State (1983), Ind.App., 456 N.E.2d 1030, 1033, where it was stated *1237“any ambiguity is to be resolved in favor of the accused.”
Both the State and Turner rely on the definition of “express company” provided in Black’s Law Dictionary, Rev. 4th ed., to buttress their respective interpretations. The trial court determined that Turner, while driving for Yellow Freight System, a carrier of common freight, was included in the exception contained in IND.CODE 35-47-2-2. It is reasonable to infer that Judge Lockyear found an ambiguity and resolved it in Turner’s favor as required by our adherence to the rule of strict construction. Pennington, supra. While I may accept the articulate analysis engaged in by the majority in trying to seek the definition of express company, I believe that reasonable people could differ as to that definition. Since any ambiguity is to be resolved strictly against the State and in favor of Turner, I cannot conclude that the trial court erred in resolving the ambiguity in Turner’s favor.
Thus, I would affirm the trial court’s decision.